              Case 1:19-cv-03059-DLC Document 14 Filed 05/16/19 Page 1 of 2




                                         STATE OF NEW YORK
                                  OFFICE OF THE ATTORNEY GENERAL
  LETITIA JAMES                                                                   DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                     LITIGATION BUREAU
                                          Writer’s Direct Dial: (212) 416-6035


                                                                          May 16, 2019

 By ECF
 The Honorable Denise Cote
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

                     Re:     Picard v. Clark, et al., 19-cv-3059 (SDNY) (DLC)

 Dear Judge Cote:

         This Office represents Defendant Michael Magliano, in his official capacity as Chief of
 Public Safety for the Unified Court System (the “State Defendant”), in the above-referenced
 matter.

        I write to join in the request of counsel for Defendant Darcel D. Clark, in her official
 capacity as District Attorney for Bronx County, to extend the deadline for the State Defendant to
 respond to the complaint, and to address his proposed motion to dismiss, and set a briefing
 schedule, at the conference currently scheduled for June 28, 2019. 1 See ECF No. 13. Similar to
 Defendant Clark, the State Defendant intends to move to dismiss the complaint, and respectfully
 requests that discovery be stayed pending resolution of the anticipated motion to dismiss.

          We respectfully submit this request in order to ensure that we have sufficient time to
 evaluate the allegations in the complaint, which involve complex constitutional issues, research
 the relevant case law, and draft motion papers. This is the State Defendant’s first request for an
 extension of time to respond to the complaint. Counsel for Plaintiff and Defendant Clark consent
 to this request.




 1
     The State Defendant’s response to the complaint is currently due on May 22, 2019.


 28 LIBERTY STREET, NEW YORK, NEW YORK 10005 ● PHONE (212) 416-8610 ● FAX (212) 416-6075 * NOT FOR SERVICE OF PAPERS
                                                 WWW.AG.NY.GOV
          Case 1:19-cv-03059-DLC Document 14 Filed 05/16/19 Page 2 of 2
Hon. Denise Cote                       May 16, 2019                                Page 2 of 2




        Thank you for your time and attention to this matter.

                                                      Respectfully,

                                                      /s/ Alissa. S. Wright
                                                      Alissa S. Wright
                                                      Assistant Attorney General
